311 F.2d 224
Arthur M. HARRISON, Plaintiff-Appellant,v.The PENNSYLVANIA RAILROAD, Defendant-Appellee.
No. 14929.
United States Court of Appeals Sixth Circuit.
December 11, 1962.

1
Appeal from the Northern District of Ohio, Western Division, at Toledo.


2
Robert Dorrell, Toledo, Ohio (Reams, Bretherton & Neipp, Toledo, Ohio, on the brief), for appellant.


3
Carl V. Bruggeman, Toledo, Ohio (Shumaker, Loop & Kendrick, John W. Hackett, Jr., Toledo, Ohio, on the brief), for appellee.


4
Before McALLISTER and WEICK, Circuit Judges, and BOYD, District Judge.

ORDER.

5
This cause came on to be heard on the briefs, argument of counsel, and the full record in the case;


6
And it appearing after due consideration thereof that the action of the District Judge in granting defendant-appellee's motion to dismiss the complaint of plaintiff-appellant herein for failure to state a claim upon which the relief sought could be granted constitutes no reversible error;


7
It is therefore ordered and adjudged that the judgment of the District Court be and the same is hereby affirmed.